Per Curiam.
In the circumstances disclosed in the record, the application of the defendant for an adjournment upon the ground of engagement of counsel should have been granted. The defendant was charged with giving a false financial statement in violation of the provisions of section 1293-b of the Penal Law. The charge was one which peculiarly entitled the defendant to be represented by counsel familiar with the case in order that the defense might be fully and fairly developed and presente!.
The judgment should, therefore, be reversed and a new trial ordered.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Judgment reversed and a new trial ordered.